Citation Nr: 0324453	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel







INTRODUCTION

The appellant is a veteran who had active service from 
October 1971 to July 1973.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Houston, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral hearing loss, rated 0 percent.  His 
claims file is now in the jurisdiction of the Waco, Texas RO.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  To implement the VCAA, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Although 
the record shows that via a March 2001 letter the veteran was 
notified of the VCAA specifically as it pertained to the now-
decided claim of service connection for hearing loss, he has 
not been adequately notified how the VCAA applies to the 
claim for a compensable rating for bilateral hearing loss.  
Under Quartuccio, supra, this is a notice deficiency.

Accordingly, this matter is REMANDED for the following:

1.	The veteran should be sent an 
appropriate letter to ensure 
compliance with all notice and 
assistance requirements set forth in 
VCAA.  In particular, he should be 
advised of what he needs to establish 
a compensable rating for hearing loss, 
what the evidence now shows, and of 
his and VA's respective 
responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

2.	On completion of the requested 
actions, the claim should be reviewed 
by the RO.  If it remains denied, the 
veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  
They should have the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if appropriate.

The purpose of this remand is to provide adequate notice in 
keeping with the mandates of the Court.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


